Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
 	The Amendment filed 4/11/22 has been entered. Claims 1-6, 8, and 10-22 remain pending in the application, of which claims 14-20 are withdrawn. Claims 7 and 9 have been canceled and claims 21 and 22 are new. As such, the claims being examined are claims 1-6, 8, 10-13, 21, and 22. Applicant’s amendment to claim 11 has overcome the objection previously set forth in the Non-Final Office Action mailed 1/10/22. 

Election/Restrictions
 	This application is in condition for allowance except for the presence of claims 14-20, directed to an invention non-elected with traverse. In an interview with Scott Teakell on 6/27/22 claims 14-20 were canceled. 	In view of the allowability of claim 1, the species requirement of claims 2-4 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. More specifically, the Markush groups for R1, R2, and R3 (see claims 2-4) are rejoined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Teakell on 6/27/22.

Claims 14-20 are canceled and claim 21 is amended as follows:


21. The method of claim 1, wherein the friction reducer is present in the treatment fluid in a concentration of from about 0.02% to about 2.0% .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  	The closest prior art fails to teach the combination of key limitations instantly claimed. More specifically, the closest prior art fails to teach the combination of introducing into a wellbore a treatment fluid and contacting scale deposits with the treatment fluid, wherein the treatment fluid comprises an aqueous base fluid consisting of specifically a brine having a specific total dissolved solids content, a specific cationic friction reducer, and a substituted alkanolamine scale inhibitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674